DETAILED ACTION
This case is being examined in the Pro Se Examination Unit (Art Unit 3649). Please do not hesitate to contact Examiner Kevin Kruer at 571-272-1510 if you have any questions regarding this correspondence and/or replying.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings filed 10/29/2020 are accepted.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 1, said claim is held to be indefinite because it is unclear what is meant by “solving an insoluble adhesive in water.” Initially, the examiner notes it is unclear how one can “solve” an “insoluble” adhesive.  If an adhesive is insoluble, it seems (by definition) to not be capable of solving. Furthermore, it is unclear what is meant by “insoluble adhesive”;  applicant fails to describe in what solvent and at what temperature/conditions an adhesive’s solubility is determined.  Said term is further held to be indefinite because it is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Must a claim be completely insoluble to be considered “insoluble” or is some degree of solubility possible?
Said claim is further held to be indefinite because it is unclear what is meant by “mixing same until activated carbon is adhered to the adhesive solution to an activated carbon solution having activated carbon powder.”  Specifically, the specification fails to set forth a standard for determining when activated carbon “is adhered to the adhesive solution.”  Additionally, said term is indefinite because it is unclear what is meant by “to an activated carbon solution having activated carbon powder.”  Does the term “powder” structurally limit the claimed invention (e.g.  the activated carbon cannot be a fiber or nanoparticle). Is an activated carbon solution structurally/compositionally limiting?
Furthermore, claim 1 is held to be indefinite because it is unclear what is meant by “the air channels are served as air passable holes of the substrate.” Specifically, it is unclear how said term further limits the claimed invention;  could an “air channel” not serve as an “air passable hole”;  what defines an “air channel” and an “air passable hole”-does “air passable” require air be passible from one specific location (e.g. one substrate surface) to another (e.g. the opposite substrate surface).  Do the terms “channel” and “hole” structurally limit the claim? 
Claim 1 is further held to be indefinite because the term “suddenly cooling” is a relative term which renders the claim indefinite. The term “sudden cooling (suddenly cooling)” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What constitutes “sudden” cooling (e.g. a specific temperate drop over a specific time period;  exposure to a specific temperature, etc.).  For purposes of examiner, any cooling will be understood to read on ”sudden cooling.”
Additionally,  claim 1 is held to be indefinite because the terms “capable of repetitively washing without activated carbon being lost,” “stable,” “capable of absorbing smell,” and “filtering out toxic particles” are relative terms  not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For example, it is unclear how one would determine if the resulting product is “stable” or “capable of repetitively washing without activated carbon being lost.”  Is stable determined at a specific temperature, humidity, environment (acid/base/oxygenated environment)?  Is “washing” done with a certain cleanser, amount of force, abrasive article (sponge, etc.)?
With regards to claim 2, said claim is further held to be indefinite because it is unclear what is meant by the terms “resin cotton” and “ polyethylene cotton.”  Said terms are not defined in the specification and a search of the prior art indicates said terms do not have an art-accepted meaning.  Applicant is requested to amend the claim or provide evidence supporting the position that said terms would have been understood by one or ordinary skill in the art at the time the application was filed.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adell (US 5,731,260).
Adell teaches a process of producing a substrate having activated carbon (abstract) comprising the steps of: 
solving an insoluble adhesive (col 2, lines 5+-wherein the insoluble heat curable binder is herein understood to read on the claimed “adhesive”) in water (col 2, lines 5+) and mixing same to form an adhesive solution; 
adding activated carbon to the adhesive solution and mixing (col 2, lines 5+) same until activated carbon is adhered to the adhesive solution ( said limitation is understood to be taught by Adell wherein it is taught the binder emulsion and particles are “combined”) to an activated carbon solution having activated carbon powder; 
adding the activated carbon solution to a substrate and flowing the activated carbon solution into the substrate (col 8, lines 25+-herein the impregnation of the foam with the activated carbon solution is herein understood to read on the claimed “adding” and “flowing” limitations of claim 1);  and
heating comprising heating the substrate at a predetermined temperature for a predetermined time until water in the activated carbon solution of the substrate evaporate wherein vapor forms a plurality of air channels toward outer surfaces of the substrate and the air channels are served as air passable holes of the substrate (col 2, lines 25+). 
With regards to the requirement of “suddenly cooling the substrate”, the examiner takes the position that the implicit cooling of the formed substrate reads on the claimed “suddenly cooling” step of claim 1.   Furthermore, the resulting product of Adell is understood to inherently be “capable of repetitively washing without activated carbon being lost, stable, capable of absorbing smell, and filtering out toxic particles” since said product is structurally and compositionally identical to the claimed invention.
With regards to claim 2, Adell teaches the substrate may be a foam (col 2, lines 5+)-herein understood to read on the claimed “non-fabric.”
With regards to claim 3, Adell is silent to the adhesive comprising a formaldehyde.  Therefore, it is understood to read on the claimed “formaldehyde free” insoluble adhesive.
Communications via Email
The USPTO understands Internet E-mail communications may be more convenient for the applicants, however, communication via Internet e-mail proses risks to information confidentiality. The USPT© will NOT respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122 without a siqned written authorization by applicant in place. 
In the case the applicant wishes to communicate via Internet e-mail, a written authorization may be submitted by mail, fax or electronically prior to any e-mail communication. The following is a sample authorization form which may be used: 
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file." [signature]
 A written authorization may later be withdrawn by filing a signed paper clearly identifying the original authorization. The following is a sample from which may be used by applicant to withdraw the authorization: 
"The authorization given on [date] , to the USPTO to communicate with me via the Internet is hereby withdrawn. I understand that the withdrawal is effective when approved rather than when received." [signature(s)]
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US2014/0276513 teaches a porous absorbent structure comprising a binder and activated carbon.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R KRUER whose telephone number is (571)272-1510. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on (571) 272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN R KRUER/Primary Examiner, Art Unit 3649